Citation Nr: 0948695	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penny Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

The Board reopened and remanded the Veteran's previously 
denied claim in July 2005 and then denied the claim in 
November 2006.  In January 2008, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion to 
remand this case, and the Board subsequently remanded the 
case in May 2008.  Subsequently, in October 2009, the Veteran 
appeared for a Travel Board hearing.

The Board also notes that the Veteran's initial appeal 
included a separate issue of whether new and material 
evidence had been received to reopen a claim for service 
connection for schizophrenia; this claim was denied by the 
Board in July 2005.  In view of this, the Board will address 
only the claimed PTSD disability on appeal.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In the present case, the Veteran has linked his PTSD to a 
November 1968 incident in which he was assaulted by a 
bartender.  The claims file contains a lay statement signed 
by a retired soldier, received in May 2002, in which the 
attack was described in considerable detail.  As indicated in 
a January 2003 Report of Contact with this retired soldier, 
it appears that he was not present at the time of the claimed 
attack but saw the Veteran immediately thereafter.  The Board 
has considered whether such an assault would be a sufficient 
stressor to result in a current PTSD diagnosis.  In this 
regard, the Board is cognizant that such a determination must 
be based upon medical evidence.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  

Several areas of further evidentiary development are needed 
prior to a Board determination on this claim.  First, the 
Veteran noted during his October 2009 hearing that his in-
service treatment records concerning his assault injuries 
were incomplete, and he mentioned treatment at Lockbourne Air 
Force Base (later redesignated as Rickenbacker Air Force 
Base) and Wright-Patterson Air Force Base in Ohio.  It does 
not appear that any search for corroborating records, which 
might not only confirm an injury but also indicate its 
severity, has been initiated in conjunction with the current 
appeal.  See 38 C.F.R. § 3.159(c)(2) (2009).

Second, in the May 2008 remand, the Board requested action to 
obtain military police records corresponding to the Veteran's 
stressful incident.  In this regard, an inquiry was made to, 
and a response was received from, the National Personnel 
Records Center (NPRC).  However, it appears that the RO never 
received a response from a September 2008 inquiry to the Ohio 
Air National Guard headquarters.  Follow-up action on this 
matter is accordingly needed.  

Finally, the Board has concerns about the Veteran's August 
2002 VA psychiatric examination report and an addendum from 
December 2002.  In the initial report, the examiner diagnosed 
PTSD and noted that, without historical medical records, it 
was impossible to conclude with reasonable medical certainty 
the exact nature an cause of the Veteran's current symptoms.  
The examiner further noted that the PTSD symptoms as 
described were consistent with the in-service assault, but 
the Veteran's impairment appeared to be related more to a 
psychotic disorder and communication difficulties.  In the 
addendum, the examiner called into question the "validity" 
of the Veteran's report and noted that it was "difficult to 
conclude with certainty" that the disorder was the direct 
result of any experiences while in the military.  Given the 
vague nature of these opinions, the Board finds that a 
further VA examination, with an etiology opinion based upon a 
claims file review, is "necessary" in this case.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  All necessary steps, including 
contacting the NPRC, should be taken to 
ensure that all records of treatment of 
the Veteran from Lockbourne Air Force 
Base and Wright-Patterson Air Force Base, 
if available, are associated with the 
claims file.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Further contact should be made with 
the Ohio Air National Guard headquarters 
to determine if there exist any available 
air base police records concerning the 
Veteran from November 1968.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed PTSD.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosis of PTSD 
is predicated on the Veteran's reported 
November 1968 assault injury.  The 
examiner must provide a complete 
rationale, addressing both the nature and 
circumstances of the initial injury and 
the current findings leading to this 
determination.

4.  After completion of the above 
development, the Veteran's claim must be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

